UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25958 CAPITAL FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) North Dakota 45-0404061 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1 Main Street North Minot, North Dakota58703 (Address of principal executive offices) (Zip code) (701) 837-9600 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of March 31, 2014, there were 1,241 common shares of the issuer outstanding. FORM 10-Q CAPITAL FINANCIAL HOLDINGS, INC. INDEX PART I FINANCIAL INFORMATION Page # Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets - March 31, 2014 and December 31, 2013 3 Unaudited Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2014 and 2013 5 Unaudited Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2014 and 2013 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Removed and Reserved 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) March 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable (net of an allowance of $24,000 for 2014 and 2013) Prepaids Total current assets $ $ PROPERTY AND EQUIPMENT Property and equipment $ $ Less accumulated depreciation ) ) Net property and equipment $ $ OTHER ASSETS Goodwill $ $ Severance escrow Deferred tax asset – non-current Other assets (net of accumulated amortization of $214,444 for 2014 and 2013) Total other assets $ $ TOTAL ASSETS $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) March 31, December 31, CURRENT LIABILITIES Accounts payable $ $ Commissions payable Settlements payable Line of credit Other current liabilities Total current liabilities $ $ TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Series A preferred stock – 5,000,000 shares authorized, $.0001 par value; 3,050,000 and 3,050,000 shares issued and 0 outstanding, respectively $ $ Additional paid in capital – series A preferred stock Common stock – 1,000,000,000 shares authorized, $.0001 par value; 1,241 and 1,446 shares issued and outstanding, respectively Additional paid in capital – common stock Accumulated deficit ) ) Less Treasury stock, 3,050,000 preferred shares at $0.4262 ) ) TOTAL STOCKHOLDERS’ EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, OPERATING REVENUES Fee income $ Commissions Interest and other income Total revenue $ OPERATING EXPENSES Compensation and benefits $ Commission expense General and administrative expenses Depreciation Total operating expenses $ OPERATING INCOME (LOSS) $ ) OTHER EXPENSES Interest expense $ ) ) INCOME (LOSS) BEFORE INCOME TAX EXPENSE ) INCOME TAX EXPENSE $ ) ) NET INCOME (LOSS) $ ) NET INCOME PER COMMON SHARE: Basic $ ) 4 Diluted $ ) 4 SHARES USED IN COMPUTING NET PER COMMON SHARE: Basic Diluted SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Provision for income taxes (Increase) decrease in: Accounts receivable ) ) Prepaids & other Severance escrow ) ) Accounts payable ) ) Commissions payable Other liabilities ) Net cash (used in) provided by operating activities $ ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment $ ) ) Net cash used in investing activities $ ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on short-term borrowings ) ) Increase in Settlements payable - Repayment of promissory note - ) Net cash used in financing activities $ ) ) NET DECREASEIN CASH AND CASH EQUIVALENTS $ ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR $ CASH AND CASH EQUIVALENTS AT END OF PERIOD $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Cash paid for interest SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2014 and 2013 NOTE 1 - BASIS OF PRESENTATION The accompanying condensed consolidated financial statements of Capital Financial Holdings, Inc., a North Dakota corporation, and its subsidiary (collectively, the "Company"), included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the footnotes thereto contained in the Annual Report on Form 10-K for the year ended December 31, 2013, of Capital Financial Holdings, Inc., as filed with the SEC.The condensed consolidated balance sheet at December 31, 2013, contained herein, was derived from audited financial statements, but does not include all disclosures included in the Form 10-K and applicable under accounting principles generally accepted in the United States of America.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America, but not required for interim reporting purposes, have been condensed or omitted. In the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments (which are of a normal, recurring nature) necessary for a fair presentation of the financial statements.The results of operations for the three months ended March 31, 2014, are not necessarily indicative of operating results for the entire year. NOTE 2 – RECENTLY ADOPTED ACCOUNTING PRONOUNCEMENTS A summary of our significant accounting policies is included in Note 1 of our 2013 Form 10-K filed on March 18, 2014. NOTE 3 - RECLASSIFICATION Certain amounts in the 2013 condensed consolidated financial statements have been reclassified to conform to the 2014 presentation.These reclassifications had no effect on the Company’s net income (loss). NOTE 4 - GOODWILL The Company’s goodwill represents the excess of purchase prices over the fair value of the identifiable net assets of previously acquired broker/dealer businesses.The goodwill is not amortized; instead it is tested for impairment annually or more frequently if the fair value of a reporting unit is below its carrying value. Absent any impairment indicators, the Company performs its annual goodwill impairment testing as of June 30 of each year. The Company’s policy is to test goodwill for impairment using a fair value approach at the reporting unit level.The Company performs its goodwill impairment test in two steps.Step one compares the fair value of the reporting unit to its carrying value, including goodwill.If the fair value of the unit determined in step one is lower than its carrying value, the Company proceeds to step two, which then compares the carrying value of goodwill to its implied fair value.Any excess of carrying value of goodwill over its implied fair value at a reporting unit is recorded as impairment. The valuation methodology the Company utilizes in testing the Company’s goodwill for impairment is based on the income approach.The income approach is based on a discounted cash flow methodology in which expected future net cash flows are discounted to present value, using a discounted rate that compensates for the risk in attaining the projected cash flows.This approach is dependent upon a number of significant management estimates about future performance including but not limited to, market performance, income taxes, capital spending and working capital changes. The Company tests goodwill for impairment annually during the second quarter of each fiscal year.If an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying value, goodwill will be evaluated for impairment between annual tests. There were no events that occurred nor a change in circumstances that would more likely than not reduce the fair value of a reporting unit below its carrying value during the first quarter in 2014. Therefore, the second step of testing for impairment was not required. 7 NOTE 5 – PROMISSORY NOTE On October 21, 2011, the Company issued a promissory note to PawnMart, Inc. in exchange for the repurchase of the 3,050,000 shares of preferred stock.The note carries an interest rate of 7%, with quarterly payments of $66,801. On March 30, 2012 the Company revised the agreement with PawnMart, Inc. to release the building as security on the original note. The Company made a payment of $925,922. In April of 2012, the Company made a $100,000 payment. The Company was to make quarterly payments of $34,000 with the last payment being $34,965 until maturity April 1, 2014. On March 1, 2013, the Company made a payment of $118,000. On March 28, 2013 the Company paid the promissory note in full plus accrued interest for a total payment of $46,353. Interest expense on this note was $5,512 in 2013. There is no longer a liability related to this note. NOTE 6 – LINE OF CREDIT On August 9, 2013, the Company signed loan documents for a line of credit with a local bank, American Bank Center, in the amount of $300,000 in order to help fund the cash redemption of less than whole shares which resulted from the 1:10,000 reverse stock split, which occurred on August 14, 2013. The line of credit has a variable interest rate of 1.509 percent above Wall Street Journal U.S. Prime Rate which was 3.25% as of March 31, 2014. The Company makes monthly interest payments. The loan matures August 8, 2014.The Company has set up monthly payments with an automatic payment of $25,000. As of March 31, 2014, the Company had outstanding $127,827 against its line of credit. As of March 31, 2014 interest expense on this line of credit was $3,661. There are no financial covenants associated with the line of credit. NOTE 7 - STOCK WARRANTS, STOCK SPLITS, AND STOCK OPTIONS The Company measures and records compensation expense for all share-based payment awards made to employees and directors, including employee stock options, based on estimated fair values.There were no compensation costs or deferred tax benefits recognized for stock-based compensation awards for the three months ended March 31, 2014 and 2013. Changes are due to the stock buyback and reverse stock split Option activity for the twelve months ended December 31, 2013 and the three months ended March 31, 2014 was as follows: Number of Options Weighted Average Exercise Price per Share Weighted Average Grant Date Fair Value Aggregate Intrinsic Value Outstanding on January 1, 2013 $ $ $
